DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim(s) 6,14,19,21 and 23 are canceled.
Claim(s) 1, 8-9,16-17,20,22 and 24 are amended.
Claim(s) 25-27 are newly added.
Claim(s) 1, 3-5,8-9,11-13,16-18,20,22 and 24-27 are appending.

Response to Argument
Applicant’s arguments regarding rejections of claim(s) 1, 3-5,8-9,11-13,16-18,20,22 and 24-27 under 35 USC § 102 and 103 (pages 9-12) filed on 04/22/2022 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,4-5,9,12-13,17-18, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saffre (US 2009/0135729 A1)

Regarding claim 1, Saffre discloses a method (Saffre [Abstract] a method of establishing a guaranteed quality of service link over a packet switched network between a source and a destination) comprising:
applying (bypassing congested node 5x) a first route configuration for a first edge gateway (12s) to communicate with a second edge gateway (12d) via a first intermediate gateway (12i) of a plurality of intermediate gateways (three intermediate gateways 12I1 -12I3) (Saffre, figs. 2 &3, [0050], discloses a network arrangement comprising three gateway nodes 12 involved in providing a QoS session between the source 3s and destination 4d. In this arrangement the congested router or node 5x is bypassed by using an intermediate gateway node 12i which forwards packets sent from the source gateway node 12s to the destination gateway 12d. Fig. 3 discloses three intermediate gateways 12I1 -12I3 between the source gateway node 12s and destination gateway node 12d; [0013] It will be appreciated that fourth or further additional or "proxy" gateways (for example second, third, fourth and so on intermediate nodes) could be used in a "chain" of gateways between the source and destination gateways),
wherein the first intermediate gateway is in a different location (different (edge) networks) from the first and second edge gateways (Saffre, fig. 3, [0094] source, destination, and intermediate nodes are preferably network edge or gateway nodes, they could alternatively be "known" nodes within or forming part of a larger known or unknown network. As a further alternative, these known nodes/gateways could be located in different/location (edge) networks coupled to the central network, and may not be directly connected to the main or central network);
monitoring network characteristics (Bandwidth) associated with routes from the first edge gateway to the second edge gateway during the application of the first route configuration (Saffre [0008 & 0055] discloses monitoring the gateway nodes connected to the Internet estimate whether there is sufficient bandwidth between the gateways associated with a source and destination respectively. After the connection/route is established based on the first configuration parameters, the route is tested to see if sufficient bandwidth is estimated, the gateway allows a predetermined level QoS connection or session; whereas if insufficient bandwidth is estimated, the QoS connection is denied; [0088] discloses an algorithm which checks whether a current intermediate node has sufficient estimated bandwidth to open a session with the candidate intermediate Y (115)), 
wherein the network characteristics comprise at least network characteristics provided by the plurality of intermediate gateways facilitating the routes from the first edge gateway and the second edge gateway (Saffre [0011] fig. 3; the gateway nodes connected to the Internet estimate whether there is sufficient bandwidth between the gateways associated with a source and destination respectively. If sufficient bandwidth is estimated, the gateway allows a predetermined level QoS connection or session; whereas if insufficient bandwidth is estimated, the QoS connection is denied; [0014] the source node estimating the available resource between the source node and the intermediate node; and by signaling the intermediate node to estimate the available resource between itself and the further node.),
determining that the first route configuration fails (insufficient bandwidth) to satisfy a minimum quality of service associated with an application based on the network characteristics (Saffre [0087 & 0056] the gateway nodes connected to the Internet estimate whether there is sufficient bandwidth between the gateways associated with a source and destination respectively. If sufficient bandwidth is estimated, the gateway allows a predetermined level QoS connection or session; whereas if insufficient bandwidth is estimated, the QoS connection is denied),
in response to determining that the first route configuration fails to satisfy (insufficient bandwidth) the minimum quality of service (Saffre [0088] discloses an algorithm which checks whether a current intermediate node has sufficient estimated bandwidth to open a session with the candidate intermediate Y (115). This will depend on the depth level of intermediate nodes, such that the estimated bandwidth should be n+1*(bandwidth required for QoS session), where n is the maximum depth. If there is insufficient bandwidth (N), then the current candidate node Y is removed from the list of candidates, and the next best intermediate node Z is selected (113, 114),
determining a second route (intermediate node Z) configuration based on the network characteristics (bandwidth) (Saffre [0088] fig. 3; discloses an algorithm which checks whether a current intermediate node has sufficient estimated bandwidth to open a session with the candidate intermediate Y (115). This will depend on the depth level of intermediate nodes, such that the estimated bandwidth should be n+1*(bandwidth required for QoS session), where n is the maximum depth. If there is insufficient bandwidth (N), then the current candidate node Y is removed from the list of candidates, and the next best intermediate node Z is selected (113, 114),
wherein the second route configuration provides a different route for at least the application from the first edge gateway to the second edge gateway in relation to the first route configuration (Saffre [0088] discloses an algorithm which checks whether a current intermediate node has sufficient estimated bandwidth to open a session with the candidate intermediate Y (115). This will depend on the depth level of intermediate nodes, such that the estimated bandwidth should be n+1*(bandwidth required for QoS session), where n is the maximum depth. If there is insufficient bandwidth (N), then the current candidate node Y is removed from the list of candidates, and the next best intermediate node Z is selected (113, 114). Removing the current intermediate Y gateway and selecting the next best intermediate node Z, provides a new configuration/route between the source and destination edge gateways), 
the different route comprising a second intermediate gateway (new configuration/route through intermediate gateway Z) of the plurality of intermediate gateways and excluding the first intermediate gateway (removing first intermediate gateway Y) (Saffre fig. 3; [0088] discloses an algorithm which checks whether a current intermediate node has sufficient estimated bandwidth to open a session with the candidate intermediate Y (115). This will depend on the depth level of intermediate nodes, such that the estimated bandwidth should be n+1*(bandwidth required for QoS session), where n is the maximum depth. If there is insufficient bandwidth (N), then the current candidate node Y is removed from the list of candidates, and the next best intermediate node Z is selected (113, 114). Removing the current intermediate Y gateway and selecting the next best intermediate node Z, provides a new configuration/route between the source and destination edge gateways), 
wherein the second intermediate gateway is in a different location (a chain of gateways in different locations) from the first and second edge gateways (Saffre fig. 3 [0013] It will be appreciated that fourth or further additional or "proxy" gateways (for example second, third, fourth and so on intermediate nodes) could be used in a "chain" of gateways between the source and destination gateways. Each intermediate gateway is forwarded a request to re-route the requested QoS session packets to the destination gateway, and this may be achieved directly, or by using a further intermediate gateway (e.g. a fourth). However, this additional routing is not visible to the source gateway node nor to other prior or previous gateways in the chain, which simply forward packets to their next immediate gateway (or in the case of the last intermediate gateway, to the destination gateway; [0094] Whilst the source, destination, and intermediate nodes are preferably network edge or gateway nodes, they could alternatively be "known" nodes within or forming part of a larger known or unknown network. As a further alternative, these known nodes could be located in different (edge) networks coupled to the central network, and may not be directly connected to the main or central network); and
applying the second route configuration (removing intermediate gateway Y and selecting intermediate Z) for the first edge gateway to communicate with second edge gateway (Saffre fig. 3; [0088 & 0066] discloses an algorithm which checks whether a current intermediate node has sufficient estimated bandwidth to open a session with the candidate intermediate Y (115). This will depend on the depth level of intermediate nodes, such that the estimated bandwidth should be n+1*(bandwidth required for QoS session), where n is the maximum depth. If there is insufficient bandwidth (N), then the current candidate node Y is removed from the list of candidates, and the next best intermediate node Z is selected (113, 114). Removing the current intermediate Y gateway and selecting the next best intermediate node Z, provides a new configuration/route between the source and destination edge gateways).

Regarding claim 4, Saffre discloses the method of claim 1, wherein the network characteristics comprise latency, throughput, jitter, or packet loss (Saffre [0071], fig.5, A QoS session is a connection or call session between source and destination applications over an unknown network, and which has certain minimum requirements, such as a minimum bandwidth, maximum latency, or a maximum acceptable level of congestion. [0085] discloses a system that can set say 3 intermediate nodes as the maximum that can be employed in order to maintain other QoS factors for example, such as low latency. The max allowed parameter may be progressively increased by the source node in renewed attempts to find a suitable path to the destination node).



Regarding claim 5, Saffre discloses the method of claim 1, wherein each of the first edge gateway or the second edge gateway comprise a router (Saffre [0044] A multi-hop network comprises a number of nodes or routers 5 which are connected to other nodes and together form a variety of pathways across the network 1 from one edge point 2 to another. The edge nodes or gateways 2 forward packets onto the network 1 which each include a destination address. The packets are passed from node to node 5 via hops 6 according to their final destination address as well as current network conditions and routing tables within each node. Thus, each packet may take a different route, but still end up at the same destination node or gateway 2; [0045] FIG. 1. A virtual route 7 can be defined between the gateway nodes and 2d, however this is only notional and is the effective combination of the actual routes indicated by the hops 6 between the interconnected nodes or routers 5).

Regarding claim 9, Saffre discloses computing system comprising (Saffre [Abstract] a method of establishing a guaranteed quality of service link over a packet switched network between a source and a destination):
 a storage system (Saffre [0098] describes apparatus and methods may be embodied as processor control code, for example on a carrier medium such as a disk, CD- or DVD-ROM, programmed memory such as read only memory (Firmware), or on a data carrier such as an optical or electrical signal carrier);
a processing system operatively coupled to the storage system (Saffre [0098] describes apparatus and methods may be embodied as processor control code, for example on a carrier medium such as a disk, CD- or DVD-ROM, programmed memory such as read only memory (Firmware), or on a data carrier such as an optical or electrical signal carrier); and 
program instructions stored on the storage system that, when executed by the processing system (Saffre [0098] describes apparatus and methods may be embodied as processor control code, for example on a carrier medium such as a disk, CD- or DVD-ROM, programmed memory such as read only memory (Firmware), or on a data carrier such as an optical or electrical signal carrier).
The rest of the limitations of claim 9 are rejected with a rational similar to the rational for rejecting the similar limitations of claim 1.

Regarding claim(s) 12-13 the claims are rejected with rational similar to the rejections of claim 4- 5, respectively.

Regarding claim 17, Saffre discloses a system comprising (Saffre [Abstract], A system for establishing a communications session having a predetermined resource requirement between a source node and a destination node associated with a network which comprises a plurality of interconnected nodes, the method comprising):
a first edge gateway (gateway 2s) (Saffre, fig. 1, [0045] For example IP packets from a source 3s are labelled with a final destination (4d) and forwarded to a source gateway 2s which forwards the packets onto the network 1. The packets are passed via various multi-hop routes 6 to a destination gateway 2d, and on to the final destination 4d as shown)); 
a second edge gateway( gateway 2d) (Saffre, fig. 1, [0045] For example IP packets from a source 3s are labelled with a final destination (4d) and forwarded to a source gateway 2s which forwards the packets onto the network 1. The packets are passed via various multi-hop routes 6 to a destination gateway 2d, and on to the final destination 4d as shown)); and 
a controller (Router 5) configured to (Saffre [0044]  multi-hop network comprises a number of nodes or routers 5 which are connected to other nodes and together form a variety of pathways across the network 1 from one edge point 2 to another. The edge nodes or gateways 2 forward packets onto the network 1 which each include a destination address. The packets are passed from node to node 5 via hops 6 according to their final destination address as well as current network conditions and routing tables within each node. Thus, each packet may take a different route, but still end up at the same destination node or gateway 2):
The rest of the limitations are rejected with rational similar to that of claim 1.

Regarding claim(s) 18 the claim is rejected with rational similar to the rejection of claim(s) 4.

Regarding claim 25, Saffre discloses the method of claim 1, wherein: the first route configuration configures the first edge gateway to communicate with the second edge gateway via the first intermediate gateway and no other intermediate gateway of the plurality of intermediate gateways (Saffre, fig. 2 [0050] discloses three gateway nodes 12 involved in providing a QoS session between the source 3s and destination 4d. In this arrangement the congested router or node 5x is bypassed by using an intermediate gateway node 12i which forwards packets sent from the source gateway node 12s to the destination gateway 12d. By utilizing an extra gateway node 12i, the hops 6 used between the routers 5 are altered and are effectively "biased" away from the congested router 5x. Based on this arrangement traffic flows only through one intermediate between the source gateway (12s) and destination (12d); and
the second route configuration configures the first edge gateway to communicate with the second edge gateway via the second intermediate gateway and no other intermediate gateway of the plurality of intermediate gateways (Saffre figs. 2-3; [0088-0089] discloses a first route configuration between a source and a destination through an intermediate gateway Y. An algorithm that checks whether the current intermediate node has sufficient estimated bandwidth to open a session with the candidate intermediate Y (115). If there is insufficient bandwidth (N), then the current candidate node Y is removed from the list of candidates, and the next best intermediate node Z is selected (113, 114). The new configuration allows traffic from the source to destination only through the intermediate node Z and not Y. Such a situation may occur for example if Y has the most available bandwidth to destination node Z, but not the best link back to the current requesting node).

Regarding claim(s) 26 the computing system is rejected with rational similar to the method of claim 25.
Regarding claim(s) 27 the computing system is rejected with rational similar to the method of claim 25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,8,11,16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saffre (US 2009/0135729 A1), in view of BAJAJ (US 2020/0021516 A1).

Regarding claim 3, Saffre discloses the method of claim 1, but did not explicitly disclose wherein the application comprises a video conferencing application, a file sharing application, or data processing application.
Bajaj discloses wherein the application comprises a video conferencing application (Video application), a file sharing application, or data processing application (Bajaj [0023], disclose a policy may include a rule or set of rules bearing on the handling of network traffic, such as routing, priority, media, etc. In some embodiments, the policies may include SLAs for various data flows. For example, data flows associated with a video application may have an SLA that the data flow be routed along a path with latency below a first threshold, and data flows associated with a voice transmission application may have an SLA that the data flow be routed along a path with loss below a first threshold and jitter below a second threshold).
One of ordinary skill in the art would have been motivated to combine the teachings of Saffre and Bajaj because these teachings are from the same field of endeavor with respect to monitoring network condition and selecting the best path to satisfy current network communication requirements.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Bajaj into the method by Saffre, thereby enabling determining aggregate historical performances for the paths, and comparing the aggregate historical performances for the paths. Routing data flow based on the comparison of the aggregate historical performances, Bajaj, [Abstract].

Regarding claim 8, Saffre discloses the method of claim 1, but did not explicitly disclose wherein the first intermediary gateway and the second intermediary gateway support software-defined networking in a wide area network (SD-WAN) associated with the first edge gateway and the second edge gateway.
Bajaj discloses wherein the first intermediary gateway and the second intermediary gateway support software-defined networking in a wide area network (SD-WAN) associated with the first edge gateway and the second edge gateway (Bajaj [0011] fig. 1 illustrates an example system of network components implementing a software-defined network; [0032] the edge network devices 110 may operate to route traffic from associated external network devices 140 and 141 into the internal network domain 105. The edge network devices 110 may operate to route traffic from the internal network domain 105 to the associated external network devices 140 and 141. The edge network devices 110 may communicate with associated external network devices 140 and 141 using typical communication protocols, such as Open Shortest Path First (OSPF), Border Gateway Protocol (BGP), Virtual Router Redundancy Protocol (VRRP), and Bi-directional Forwarding Detection (BFD), among others; Bajaj [0021] discloses the system 100 may implement a software-defined network. A software-defined network may include a network that is managed by software rather than controlled by hardware. As such, a software-defined network may support multiple types of connections, such as the Internet, Multi-Protocol Label Switching (MPLS) connections, and/or cellular connections (such as Long Term Evolution (LTE), LTE Advanced, Worldwide Interoperability for Microwave Access (WiMAX), 4Q and/or others; [0022] In some embodiments, a software-defined network may be implemented as a software-defined wide area network (SD-WAN), local area network (LAN), metropolitan area network (MAN), among others.).
One of ordinary skill in the art would have been motivated to combine the teachings of Saffre and Bajaj because these teachings are from the same field of endeavor with respect to monitoring network condition and selecting the best path to satisfy current network communication requirements.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Bajaj into the method by Saffre, thereby enabling the implementation of the teachings of Saffre in a software-defined network, Bajaj, [0022].

Regarding claim(s) 11 and 16, the claim(s) are rejected with rational similar to the of rejections of claim(s) 3 and 8, respectively.

Regarding claim(s) 20 the claim is rejected with rational similar to the rejection of claim(s) 8.

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saffre (US 2009/0135729 A1), in view of Thota et al. (US 2012/0230201 A1).

Regarding claim 22, Saffre disclose the method of claim 1, but did not explicitly disclose wherein the network characteristics provided by the first intermediary comprise a quantity of flows at the first intermediary gateway.
Thota discloses wherein the network characteristics provided by the first intermediary comprise a quantity of flows (light/heavy load condition/flow) at the first intermediary gateway (Thota [0021] discloses at 304, each gateway 206, 208 assumes (either switches to or maintains) the load-balancing mode called for by criterion 240 as applied to the local gateway status data 241. load-balancing modes are synchronized among gateways, e.g., a gateway manager dictates load-balancing mode based on consolidated gateway status data. In another alternative example, communicate with each other (using either single-hop or multi-hop through intermediate gateways communications) to synchronize load-balancing modes. [0022] at 305, each gateway applies its load-balancing criterion to its comparative gateway status data to determine its load-balancing mode. If the gateway status data indicates that load conditions are light, then reactive mode 310 is entered. At 311, the gateway listens for user node requests (while process segments 302-304 are ongoing). [0028] If there is a fresh gateway-status message, at 411, gateway selector 260 of node 212 selects an access gateway based on the load and battery status data 264 in the message and the relative signal strengths of the gateways at node 212. Even though some gateways may be in proactive mode, others may not be. In that case, the gateway status data will tend to favor selection of a (lightly loaded) gateway in reactive mode over a (more heavily loaded) gateway in proactive mode).
One of ordinary skill in the art would have been motivated to combine the teachings of Saffre and Thota because these teachings are from the same field of endeavor with respect to monitoring network condition and selecting the best path to satisfy current network communication requirements.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Thota into the method by Saffre, thereby enabling the selection of an appropriate intermediary gateway based on the relative gateway-status to synchronize load-balancing modes, Thota [Abstract].
Regarding claim(s) 24 the claim is rejected with rational similar to the rejection of claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to monitoring characteristics of communication paths and selecting an optimal paths based on communication policy requirements.
Koop et al. (US 8,300,551 B2)
Fan et al. (US 2013/0329714 A1)
Masters	(US 8,108,554 B1)
Myers et al. (US 2003/0079005 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451